ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                      )
                                   )
Solidstrip, Inc.                   )               ASBCA Nos. 59463, 60125, 60400
                                   )
UnderContractNos. W9I2NW-12-P-0608 )
                  W912NW-15-P-0025 )

APPEARANCES FOR THE APPELLANT:                     John R. Lund, Esq.
                                                   William A. Schroeder, Esq.
                                                    Counsel

APPEARANCES FOR THE GOVERNMENT:                    Scott N. Flesch, Esq.
                                                    Army Chief Trial Attorney
                                                   Dana J. Chase, Esq.
                                                    Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. Accordingly, the appeals are dismissed from the
Board's docket with prejudice.

       Dated: February 26, 2020



                                                 TERRENCE S. HARTMAN
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 59463, 60125, 60400,
Appeals of Solidstrip, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals